COLLOTON, Circuit Judge,
concurring in denial of rehearing en banc.
No matter how this court decides this case, there will remain a well-developed conflict in the circuits on the question how a consumer may exercise his or her right to rescind under the Truth in Lending Act, 15 U.S.C. § 1635(f). Compare Sherzer v. Homestar Mortg. Servs., 707 F.3d 255 (3d Cir.2013), and Gilbert v. Residential Funding LLC, 678 F.3d 271, 277-78 (4th Cir.2012), with Rosenfield v. HSBC Bank, USA 681 F.3d 1172, 1187-88 (10th Cir.2012), and McOmie-Gray v. Bank Am. Home Loans, 667 F.3d 1325, 1328 (9th Cir.2012). It appears that none of these cases was presented to the Supreme Court by way of petition for writ of certiorari, so it cannot be said that the Court has resolved to leave the issue to individual circuits despite a conflict in authority. Therefore, I conclude that the resources of a rehearing en banc are not warranted at this time simply to move this court from one side to the other in what may prove to be a short-lived conflict in the circuits.